DETAILED ACTION
Response to Amendment
This office action is a response to an amendment filed on 02/16/2022.
1.	Claims 1-47 have been cancelled.
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
The applicant respectfully argues on pages 11-14 that current prior arts in combination don’t teach claimed limitations “associating (a) the first relayed signaling radio bearer configuration for communicating first relayed signaling radio bearer messages with the radio access node with (b) the first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages with the first UE”. In response examiner disagrees with the applicant. Examiner’s interpretation for this limitation is connecting or relaying the first relayed radio bearer configuration for communicating first relayed signaling radio bearer message with the radio access node with the first relayed signaling radio bearer configuration for communicating for signaling radio bearer message with first UE. The examiner’s interpretation for claim 62 is same as claim 55. The applicant has described this limitation clearly in the specification in figures 9 (steps 902, 907, 910 and 912) as well as in figures 10 (steps 1002-1009), but did not claim the same invention as it was described in the specification. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art 

The applicant also respectfully argues on page 14 in the remarks that the teaching of current prior art about claim limitation “receiving from the radio access node a reconfiguration with a second relayed signaling radio bearer configuration for communicating second relayed signaling radio bearer messages with the radio access node and the first UE, the reconfiguration identifying the first UE” of dependent claim 56 is vague, therefore, the rejection should be withdrawn. In response, the examiner disagrees with the applicant. Examiner’s interpretation for claimed limitation is receiving form an access node or relay a reconfiguration with another relayed signaling radio bearer configuration for communicating second relayed signaling radio bearer message with the radio access node and a user equipment or first user equipment, and the reconfiguring identifying the UE or first UE. Hanh’s teaching in fig. 5, element BS 1 or BS 2 is equated to  radio access node, his teaching in fig. 5, step 540, “RRC connection 

As for applicant’s arguments about claims 63 and 65 on pages 15-16 in the remarks, the examiner’s interpretation for claim 63 is providing a method implemented by a Base station (BS) for identifying a first relayed signaling radio bearer configuration for communicating first relayed signaling radio bearer message with another or second User equipment (UE), the second UE uses a radio resource control context in the aces node, the base station receives radio resource control message form the second UE using first relayed signaling radio bearer, wherein the radio resource control message indicates that a UE or a first UE prefers to establish a radio resource control connection with the radio aces node, the BS creates a radio resource control context for the first UE, associate or link or connect the radio resource control context for the first UE with the radio resource control context for the second UE, configuring second relayed signaling radio bearer configuration for communicating second relayed signaling radio 
As for applicant’s arguments about claims 66 and 72 on pages 20-21 that secondary prior art Zhang does not teach claimed limitations “sending a message to a core network node, said message requesting that a signaling connection be established between the core network node and the UE, wherein the message to the core network 

Dependent claims 67 and 68-71 are not allowed, because they depend on the claims those don’t overcome with current prior art rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-58 and 60-65 are rejected under 35 U.S.C 103 (a)  as being unpatentable over  Hahn et al. (hereinafter, “Hahn”; 20180199390) in view of Khobare et al. (hereinafter, “Khobare”;20140016537).
In response to claim 55, 
Hahn teaches a method of operation of a second user equipment (UE), the method comprising: identifying (fig. 5, step 505, “direct Radio Signal Out of Coverage information”, receiving the out of coverage information, paragraph 86)a  first relayed  signaling radio bearer configuration (fig. 5, step 505, “direct Radio Signal Out of Coverage information”, receiving the out of coverage information, paragraph 86); for communicating  first relayed  signaling radio bearer messages  fig. 5, step 505, “direct Radio Signal Out of Coverage information”, receiving the out of coverage information, paragraph 86);with a radio access node (fig. 5, elements BS 1 or BS 2); 
receiving (fig. 5, step 515, “RRC Connection Request”, paragraph 89); a radio resource control connection request (fig. 5, step 515, “RRC Connection Request”, paragraph 89) from the first UE (fig. 5, element MCS UE), wherein the radio resource control connection request uses (fig. 5, step 515, “RRC Connection Request”, paragraph 89);the first relayed signaling radio bearer (a list of BS list of the relay UEs, paragraph 89); and 
transmitting (forwards, paragraph 89);a radio resource control message  (fig. 5, step 515, “RRC Connection Request”, paragraph 89);to the radio access node (fig. 5, element BS 1 or BS 2, the BS, paragraph 89); using the first relayed signaling radio bearer (a list of BSs of the relays UEs, paragraph 89), wherein said radio resource control message (fig. 5, step 515, “RRC Connection Request”, paragraph 89); indicates (includes, paragraph 89); that the first UE wishes to establish (the RRC connection request may include a list of BSs of the relay UEs, paragraph 89); a radio resource control connection (the RRC connection request may include a list of BSs of the relay UEs, paragraph 89) with the radio access node (fig. 5, element BS 1or BS 2). 
Hahn does not teach explicitly about configuring a first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages with a first UE, and associating (a) the first relayed signaling radio bearer configuration for communicating first relayed signaling radio bearer messages with the radio access 
Khobare teaches configuring (may sent is interpreted as receiving or configuring, paragraph 75);a  first relayed signaling (RRC UeNB information request, paragraph 75);radio bearer configuration (PC1/CGI, paragraph 75) for communicating first signaling radio bearer messages (RRC UeNB information request, paragraph 75); with a first UE(fig. 7, element 712); 
associating (a) the first relayed signaling radio bearer configuration for communicating first relayed signaling radio bearer messages with the radio access node with (paragraphs  75, RRC UeNB information request is equated to  first relayed signaling and first signaling radio bearer message, PC1/CG1 is equated to radio bearer configuration, paragraphs 75-76 using an RRC signaling for passing NAS by an uENB for mapping PC1/CGI explicitly teaches linking or associating RRC message with PC1/CG1); (b) the first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages with the first UE (paragraphs 75-76 using an RRC signaling for passing NAS by an uENB for mapping PC1/CGI explicitly teaches linking or associating RRC message with PC1.CG1);

It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to configure a relayed first signaling radio bearer configuration for communicating first signaling radio bearer messages  with a first UE, and associate for communicating relayed first 
In response to claim 56, 
Hahn teaches further comprising: receiving from the radio access node (fig. 5, element BS 1 or BS 2); a reconfiguration (fig. 5, step 540, “RRC connection setup”, paragraph 95); with a second relayed signaling radio bearer configuration(an ID of the replacement link BS, IDs of relay UEs connected to each BS, and C-RNTIs allocated by the serving link BS and replacement link BS, paragraph 95 ) for communicating  second relayed signaling radio bearer messages (fig. 5, step 545, “RRC connection setup”, paragraph 96 ); with the radio access node (BS 2, paragraph 96) and the first UE (MCS UE, paragraph 96), the reconfiguration identifying ((“information on an ID of the serving link BS” is interpreted as this ID also identify the UE that uses this link, paragraph 95);the first UE (MCS UE, paragraph 96);
configuring (transmit is interpreted as receiving or configuring by relay UE ,paragraph 97); the  second relayed signaling radio bearer configuration for communicating  second relayed  signaling radio bearer messages (fig. 5, step 550, “Radio Link”, paragraph 97); with the radio access node (BS 2, paragraph 97); configuring the second relayed signaling radio bearer configuration (fig. 5, step 550, “Radio Link”, paragraph 97); for communicating relayed second signaling radio bearer messages (fig. 5, step 550, “Radio Link”, paragraph 97); with the first UE (MCS UE, paragraph 97); and 
associating (transmits..through the temporary relay is interpreted as associating, paragraph 97); (c) the  second relayed signaling radio bearer configuration for communicating  second relayed signaling radio bearer messages(fig. 5, step 550, “Radio Link”, paragraph 97); with the radio access node (BS 2, paragraph 97); with (d) the second relayed signaling radio bearer configuration for communicating second signaling radio bearer messages (fig. 5, step 550, “Radio Link”, paragraph 97) with the first UE (MCS UE, paragraph 97). 
In response to claim 57, 
Hahn does not teach explicitly about the method of claim 57.
Khobare teaches further comprising: transmitting a first relayed signaling (RRC UeNB information request, paragraph 75); radio bearer configuration (PC1/CGI, paragraph 75); to the first UE (UE 712, paragraph 75). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to transmit a first relayed signal radio bearer configuration to a first UE as taught by Khobare because it would be managing association of terminal user equipment (UE) with eNodeBs (eNBs) and relays for facilitating handovers that enhance the operational capacity and performance of a wireless network.
In response to claim 58, 
Hahn does not teach explicitly about the method of claim 58.
Khobare teaches wherein the radio resource connection request message (RRC UeNB information request, paragraph 75); uses the first relayed signaling radio bearer configuration (PC1/CGI, paragraph 75) transmitted (RRC UeNB information request, paragraph 75) to the first UE (UE 712, paragraph 75).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to use radio resource connection request message uses the first relayed signaling radio bearer configuration transmitted to the first UE as taught by Khobare because it would managing association of terminal user equipment (UE) with eNodeBs (eNBs) and relays for facilitating handovers that enhance the operational capacity and performance of a wireless network.
In response to claim 60, 
Hahn does not teach explicitly about the method of claim 60.
Khobare teaches comprising identifying (may sent is interpreted as receiving or identifying, paragraph 75); the first relayed signaling radio bearer configuration (PC1/CGI, paragraph 75); from a message received (RRC UeNB information request, paragraph 75); from the radio access node (eNB, paragraph 75). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to identify a first relayed signaling radio bearer configuration from a message received from the radio access node as taught by Khobare because it would managing association of terminal user equipment (UE) with eNodeBs (eNBs) and relays for facilitating handovers that enhance the operational capacity and performance of a wireless network.
In response to claim 61, 
Hahn does not teach explicitly about the method of claim 61.
Khobare teaches wherein the second UE (fig. 7, element 702, UeNB, paragraph 75);is pre-configured (may sent is interpreted as receiving or preconfiguring, paragraph 75); with information (PC1/CGI, paragraph 75); the first relayed signaling (RRC UeNB information request, paragraph 75); radio bearer configuration (PC1/CGI, paragraph 75) . 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn for a relay UE to pre-configure with information the first relayed signaling radio bearer configuration as taught by Khobare because it would be managing association of terminal user equipment (UE) with eNodeBs (eNBs) and relays for facilitating handovers that enhance the operational capacity and performance of a wireless network.
In response to claim 62, 
Hahn a user equipment (UE) comprising a processor (fig. 17, element 23);and a memory (fig. 17, element 24), the memory containing instructions executable by the processor, such that the user equipment is operable to (paragraph 171 teaches this limitation):
 identify a  first relayed signaling radio bearer configuration for communicating  first relayed signaling radio bearer messages with a radio access node; receive a radio resource control connection request from the first UE, wherein the radio resource control connection request uses the first relayed signaling radio bearer; and transmit a radio resource control message to the radio access node using these limitations are identical to claim 55, therefore, they are rejected as claim 55 ). 
Hahn does not teach explicitly about configuring a  first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages  with a first UE, and associating (a) the first relayed signaling radio bearer configuration for communicating first relayed signaling radio bearer messages with the radio access node with (b) the first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages with the first UE.  
Khobare teaches configure a  first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages with a first UE; associating (a) the first relayed signaling radio bearer configuration for communicating first relayed signaling radio bearer messages with the radio access node with (b) the first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages with the first UE(these limitations are identical to claim 55, therefore, they are rejected as claim 55);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to configure a  first relayed signaling radio bearer configuration for communicating first signaling radio bearer messages with a first UE, and associate for communicating first relayed signaling radio bearer messages  with the radio access node with (b) the first relayed 
In response to claim 63, 
Hahn  teaches a method of operation of a radio access node, the method comprising: identifying (forwards is read as receiving or identifying by a radio access node, paragraph 89); a first relayed signaling radio bearer configuration (fig. 5, step 515, ‘RRC Connection Request”, paragraph 89); for communicating first relayed signaling radio bearer messages (fig. 5, step 515, ‘RRC Connection Request”, paragraph 89) with a second user equipment (UE) (fig. 5, element, Relay UE 1,paragraph 89. Temporary relay UE), wherein the second UE (fig. 5, element, Relay UE 1, paragraph 89. temporary relay UE );has a radio resource control context (BS list, paragraph 89); at the radio access node (BS list, paragraph 89); 
receiving a radio resource control message from the second UE (fig. 5, step 515, ‘RRC Connection Request”, paragraph 89); using the first  relayed signaling radio bearer (fig. 5, step 515, ‘RRC Connection Request”, paragraph 89), wherein said radio resource control message indicates that a first UE wishes to establish a radio resource control connection with the radio access node (fig. 5, step 515, ‘RRC Connection Request”, paragraph 89); 
creating  (determine, paragraph 92)a radio resource control context (a BS with lowest load ,paragraph 92) for the first UE (fig. 5, element MCS UE);
configuring (fig. 5, step 525, receives a response, paragraph 91);a relayed second signaling radio bearer configuration (high, medium or low load status, paragraph 91); for communicating  second relayed signaling radio bearer messages (fig. 5, step 540, “RRC Connection Setup”, paragraph 95) with the first UE (fig. 5, element MCS UE, paragraph 95);
transmitting a radio resource control setup message (fig. 5, step 540, “RRC Connection Setup”, paragraph 95); for the first UE (fig. 5, element MCS UE, paragraph 95);via the second UE (relay UEs, paragraph 95); using the first relayed signaling radio bearer (fig. 5, step 515, ‘RRC Connection Request”, paragraph 89); and 
receiving information from the first UE that the radio resource control connection is complete (fig. 5, step 545, “RRC Connection Complete”, paragraph 96), using the second relayed signaling radio bearer (serving link, paragraph 96). 
Hahn does not teach explicitly about associating the radio resource control context for the first UE with the radio resource control context for the second UE.
Khobare teaches associating (RRC UeNB information request, paragraph 75)the radio resource control context (PC1/CGI, paragraph 75); for the first UE (fig. 7, UE 712 ,paragraph 75); with the radio resource control context (PC 1/CGI, paragraph 75);for the second UE (UeNB 702, paragraph 75);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to associate the radio resource control context for the first UE with the radio resource control context for the second UE as taught by Khobare because it would managing association of terminal user equipment (UE) with eNodeBs (eNBs) and relays for facilitating handovers that enhance the operational capacity and performance of a wireless network.
In response to claim 64, 
Hahn  teaches further comprising: reconfiguring (fig. 5, step 550, paragraph 97); the second UE with the second relayed signaling radio bearer configuration for communicating  second relayed signaling radio bearer messages with the first UE (fig. 5, step 540, “RRC Connection Setup”, paragraph 95);and identifying(C-RNTIs, paragraph 95)the first UE (MCS UE, paragraph 95);in said second relayed signaling radio bearer configuration (fig. 5, step 540, “RRC Connection Setup”, paragraph 95). 
In response to claim 65, 
Hahn  teaches a first radio access node in a radio access network further comprising a second radio access node (fig. 5, element BS 1), the first radio access node comprising a processor (fig. 17, element 13); and a memory (fig. 17, element 14), the memory containing instructions executable by the processor, such that the first radio access node is operable to (paragraph 171 teaches this limitation):
identify a first relayed signaling radio bearer configuration for communicating  frist relayed signaling radio bearer messages with a second user equipment (UE), wherein the second UE has a radio resource control context at the radio access node; receive a radio resource control message from the second UE using the first relayed signaling radio bearer, wherein said radio resource control message indicates that a first UE wishes to establish a radio resource control connection with the radio access node; create a radio resource control context for the first UE; configure a second relayed signaling radio bearer configuration for these limitations are identical to claim 63, therefore they are rejected as claim 63). 
Hahn does not teach explicitly about associating the radio resource control context for the first UE with the radio resource control context for the second UE. 
Khobare teaches associate the radio resource control context for the first UE with the radio resource control context for the second UE (this limitation is identical to claim 63, therefore it is rejected as claim 63);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to associate the radio resource control context for the first UE with the radio resource control context for the second UE as taught by Khobare because it would managing association of terminal user equipment (UE) with eNodeBs (eNBs) and relays for facilitating handovers that enhance the operational capacity and performance of a wireless network.
Claim 59 is rejected under 35 U.S.C 103 (a) as being unpatentable over Hahn et al. (hereinafter, “Hahn”; 20180199390) in view of Khobare et al. (hereinafter, “Khobare”; 20140016537) and in further view of Chung et al. (hereinafter, “Chung”; 9894591).
In response to claim 59, 
Hahn and Khobare do not teach explicitly about the method of claim 59.
Chung teaches wherein the radio resource control connection request (fig. 3A, step 317, RRC connection request, and paragraph 56); contains an identifier for the first UE (an identifier field, paragraph 56). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn and Khobare to use an identifier for the first UE for first radio resource control connection request control as taught by Chung because it would provide a device-to-device (D2D) communication-based service for an isolated user equipment (IUE) in a mobile communication system.
Claims 66-67 and 71-72 are rejected under 35 U.S.C 103 (a) as being unpatentable over Hahn et al. (hereinafter, “Hahn”; 20180199390) in view of Shunliang Zhang et al. (hereinafter, “Zhang”; 9706466B2).
In response to claim 66, 
Hahn teaches a method of operation of a radio access node, the method comprising: receiving a message from a user equipment (UE) (fig. 5, step 545, “RRC Connection Complete” ,paragraph96 ), said message indicating that the UE (MCS UE ,paragraph 96); has set up a connection(transmit, paragraph 96); with the radio access node(BS 2,paragraph 96), and said message having been relayed through a relay UE (through the temporary relay UE, paragraph 96); after the UE has established a relay relationship (fig. 5, step 540, “RRC Connection setup”, paragraph 96);with the relay UE (relay UE, paragraph 95); and 
Hahn does not teach explicitly about sending a message to a core network node, said message requesting that a signaling connection be established between the core 
Zhang teaches sending a message (fig. 5A, step 505, column 5,lines 23-30);to a core network node (fig. 5B, element 435, MME), said message requesting (initiate a traffic localization process, column 5,lines 23-30);that a signaling connection be established between the core network node and the UE (initiate a network based packet data connection, column 4,lines 30-42), wherein the message to the core network node includes non-access stratum, NAS (NAS message, column 4,lines 30-42), information (fig. 5A, step 505, destination UE ID) contained in the message received from the UE (fig. 5, step 441, column 3, line  42-61, “upon identified P2P traffic data connection” is interpreted as the message received form UE contain UE identification). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to send a message to a core network node, said message requesting that a signaling connection be established between the core network node and the UE, wherein the message to the core network node includes non-access stratum, NAS, information contained in the message received from the UE as taught by Zhang because it would allow localization of peer-to-peer packet data traffic in a mobile network comprising a core network and at least one radio access network (RAN).



In response to claim 67, 
Hahn teaches wherein the message received from the UE informs the radio access node that a Radio Resource Control (RRC) connection setup is complete (fig. 5, step 545). 
In response to claim 71, 
Hahn does not teach explicitly about the method of claim 71.
Zhang teaches wherein the core network node is a Mobility Management Entity (fig. 5B, element 435, MME). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to use an MME as a core network as taught by Zhang because it would allow localization of peer-to-peer packet data traffic in a mobile network comprising a core network and at least one radio access network (RAN).
In response to claim 72, 
Hahn teaches radio access node in a radio access network, the radio access node comprising a processor (fig. 17, element 13); and a memory (fig. 17, element 14), the memory containing instructions executable by the processor, such that the radio access node is operable to (paragraph 171 teaches this limitation):
receive a message from a user equipment (UE), said message indicating that the UE has set up a connection with the radio access node, and said message having been relayed through a relay UE after the UE has established a relay these limitations are identical to claim 66, therefore they are rejected as claim 66); and 
Hahn does not teach explicitly about sending a message to a core network node, said message requesting that a signaling connection be established between the core network node and the UE, wherein the message to the core network node includes non-access stratum, NAS, information contained in the message received from the UE.
Zhang teaches send a message to a core network node, said message requesting that a signaling connection be established between the core network node and the UE, wherein the message to the core network node includes non-access stratum, NAS, information contained in the message received from the UE (these limitations are identical to claim 66, therefore they are rejected as claim 66).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn to send a message to a core network node, said message requesting that a signaling connection be established between the core network node and the UE, wherein the message to the core network node includes non-access stratum, NAS, information contained in the message received from the UE as taught by Zhang because it would allow localization of peer-to-peer packet data traffic in a mobile network comprising a core network and at least one radio access network (RAN).
Claim 68 is rejected under 35 U.S.C 103 (a)  as being unpatentable over Hahn et al. (hereinafter, “Hahn”; 20180199390)  in  view of Shunliang Zhang et al. (hereinafter, .
In response to claim 68, 
Hahn and Zhang do not teach explicitly about the method of claim 68.
CHANDWANI teaches wherein the message received from the UE (receive uplink traffic, paragraph 49); further contains a Public Land Mobile Network (PLMN) identity of the UE (PLMN ID, paragraph 49). message received from the UE further contains a Public Land Mobile Network (PLMN) identity of the UE. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn and Zhang to use a PLMN ID of an UE for transmitting message to a base station as taught by CHANDWANI because it would allow a base station reducing interference by using identification procedure with allocated unlicensed bandwidth. 
Claims 69 is rejected under 35 U.S.C 103 (a) as being unpatentable over Hahn et al. (hereinafter, “Hahn”; 20180199390)  in  view of Shunliang Zhang et al. (hereinafter, “Zhang”; 9706466B2) and in further view of ZHU et al. (hereinafter, “ZHU”; 20160007185).
In response to claim 69, 
Hahn and Zhang do not teach explicitly about the method of claim 69.
ZHU teaches wherein the message received from the UE (RRC request or a RRC compilation, paragraph 164); further contains an indication of the core network (GUTI, paragraph 164);with which the UE is registered (assigned by the MME, paragraph 164). 
.
Claim 70 is rejected under 35 U.S.C 103 (a)  as being unpatentable over Hahn et al. (hereinafter, “Hahn”; 20180199390)  in  view of Shunliang Zhang et al. (hereinafter, “Zhang”; 9706466B2) and in further view of Stojanovski et al. (hereinafter, “Stojanovski”; 20140378123).
In response to claim 70, 
Hahn and Zhang do not teach explicitly about the method of claim 70.
ZHU teaches wherein the message (D2D Proximity Request, paragraph 33) to the core network node (MME, paragraph 33); is a request (D2D Proximity Request, paragraph 33) to establish (for enablement of proximity detection, paragraph 33); a NAS signaling connection between the core network node and the UE (nan-access stratum (NAS) protocol). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hahn and Zhang to use a NAS signaling connection by an UE to send a request message to a Core network because it would allow using a temporary identification procedure for a secure D2D communication. 
Allowable Subject Matter
Claims 48-54 are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466